Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 01/13/2021.
Claims 1-21 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10905568 in view of USPN 7162322.  The difference between the instant application of ‘562 is modeling and manufacturing the flexible inner liner; however, 7162322 teaches modeling and manufacturing a flexible inner liner, ABSTRACT, Figures 1- 3.  One of ordinary skill in the art before the effective filing date substituting a flexible inner liner of ‘322 in place of the flexible inner socket of ‘568 would achieve an expected and predictable result using known methods.  The prior art comprises a flexible inner liner that is well known; one of ordinary skill in the art is enabled to substitute the inner liner in place of the flexible socket for modeling and density assignment based upon modeling principles and customizing a model, infra applied prior art; both the inner liner and prosthetic socket are utilized together, whereas both represent flexible layers comprising material of varying densities; and capable of being printed using three dimensional manufacturing, infra applied prior art, see MPEP 2143.

USPN 10905568
17/147562 (Instant Application)
1. A method comprising:
receiving data representing coordinates of a shape of a residual limb of a patient;
forming a model of a flexible inner socket based upon the received data, the flexible inner socket configured to be disposed between the residual limb of the patient and a hard outer socket;
receiving, as input, a thickness and an offset of the model of the flexible inner socket;
assigning a default uniform density to an internal structure of the model of the flexible inner socket;
assigning areas of the model of the flexible inner socket for varying density from the default uniform density of the internal structure by identifying areas on a model of the residual limb;
modifying the internal structure based on the assigned areas of the model of the flexible inner socket to provide a modified model of the flexible inner socket having a modified internal structure, wherein the internal structure comprises a plurality of internal structural elements, each of the plurality of internal structural elements extending outward from an inner surface of the flexible inner socket to an outer surface of the flexible inner socket, wherein the inner surface is proximal to the residual limb and the outer surface is distal to the residual limb, further wherein the modifying includes adding or removing internal structural elements to vary a density of the flexible inner socket while maintaining an outer geometry of the flexible inner socket having the thickness; and
creating a data file comprising the modified model of the flexible inner socket having the thickness, the offset, and the assigned areas of modified internal structure for use in manufacturing the flexible inner socket.
2. The method as recited in claim 1, wherein the outer geometry is defined by a uniform thickness of the model of the flexible inner socket that is unchanged as a function of the density being varied.
3. The method as recited in claim 1, wherein modifying the internal structure comprises varying the number of internal structural elements.
4. The method as recited in claim 3, wherein modifying the internal structure comprises varying the number internal structural elements extending between the inner surface and the outer surface.
5. The method as recited in claim 4, wherein the number of internal structural elements extending between an inner surface of the model and an outer surface comprises one of sinusoidal wave elements and triangular wave elements.
6. The method as recited in claim 1, wherein modifying the internal structure comprises increasing the density of the internal structure.
7. The method as recited in claim 1, wherein modifying the internal structure comprises modifying the internal structure to vary an internal density.
8. The method as recited in claim 1, wherein modifying the internal structure comprises modifying the internal structure to vary durometer.
9. The method as recited in claim 1, wherein modifying the internal structure comprises modifying the internal structure to vary hardness.
10. The method as recited in claim 1, wherein a material of the model is not varied as a function of the modifying of the internal structure.
11. The method as recited in claim 1, wherein receiving data representing coordinates of the shape of the residual limb of the patient is practiced by one of digital scanning of the residual limb, digital scanning of a physical mold of the residual limb, and manually measuring the residual limb.
12. The method as recited in claim 1, further comprising manufacturing the flexible inner socket using the data file comprising the modified model.
13. The method as recited in claim 12, wherein the manufacturing comprises 3D printing.
14. A prosthetic flexible inner socket formed by the method of claim 1.
15. The method as recited in claim 1, wherein assigning the default uniform density to the internal structure of the model of the flexible inner socket comprises assigning the default uniform density to the internal structure of an entire model of the flexible inner socket.
16. A computing system comprising:
a processor configured to:
receive data representing coordinates of a shape of a residual limb of a patient; and
receive the data representing the residual limb from the data acquisition model and form a model of a flexible inner socket, the flexible inner socket configured to be disposed between the residual limb of the patient and a hard outer socket;
receive, as input, a thickness and an offset of the flexible inner socket and to assign a default uniform density to an internal structure of the model of the flexible inner socket;
receive input assigning areas of the internal structure of the model of the flexible inner socket for varying the default uniform density of the internal structure of the model;
modify the internal structure of the assigned areas of the model to vary a density of the internal structure to create a modified model of the flexible inner socket, wherein the internal structure comprises a plurality of internal structural elements, each of the plurality of internal structural elements extending outward from an inner surface of the model to an outer surface of the model, wherein the inner surface is proximal to the residual limb and the outer surface is distal to the residual limb, further wherein the modifying includes adding or removing internal structural elements to vary the density of the flexible inner socket while maintaining an outer geometry of the flexible inner socket having the desired thickness; and
create a data file comprising the modified model of the flexible inner socket having the thickness, and the offset, and the assigned areas of the internal structure having varying density for use in forming the flexible inner socket.
17. A method for forming a prosthetic socket, the method comprising:
receiving data representing coordinates of a shape of a residual limb of a patient;
forming a model of a flexible inner socket based upon the received data, the flexible inner socket configured to be disposed between the residual limb of the patient and a hard outer socket;
receiving, as input, a thickness and an offset of the model of the flexible inner socket;
assigning a default uniform density to an internal structure of the model of the flexible inner socket;
assigning areas of the model of the flexible inner socket for varying density from the default uniform density of the internal structure by identifying areas on a model of the residual limb;
modifying the internal structure based on the assigned areas of the model of the flexible inner socket to provide a modified model of the flexible inner socket having a modified internal structure, wherein the internal structure comprises a plurality of internal structural elements, each of the plurality of internal structural elements extending outward from an inner surface of the model to an outer surface of the model, wherein the inner surface is proximal to the residual limb and the outer surface is distal to the residual limb, wherein the number of internal structural elements, extending between the proximal inner surface of the model and the distal outer surface, have a curved external surface and each of the plurality of internal structural elements are spaced apart by a distance, wherein the varying the density of corresponding areas of the model of the socket comprises changing the distance between each of the internal structural elements and the number of internal structural elements in the corresponding areas of the model of the socket, further wherein the modifying includes adding or removing internal structural elements to vary a density of the flexible inner socket while maintaining an outer geometry of the flexible inner socket having the desired thickness; and
creating a data file comprising the modified model of the flexible inner socket having the thickness, the offset, and the assigned areas of modified internal structure for use in manufacturing the flexible inner socket.

1. A method comprising:
receiving data representing coordinates of a shape of a body part;
forming a model of a flexible inner liner based upon the received data, the flexible inner liner configured to be placed over the body part;
receiving, as input, a thickness and an offset of the model of the flexible inner liner;
assigning a default density to an internal structure of the model; and
varying the default density of the model without changing an outer geometry of the model to create a modified model of the flexible inner liner.
2. The method of claim 1, further comprising: creating a data file comprising the modified model of the flexible inner liner having the thickness, the offset, for use in manufacturing the flexible inner liner.
3. The method of claim 1, wherein the flexible inner liner is disposed between the body part and a hard outer layer.
4. The method of claim 1, wherein the outer geometry is defined by a uniform thickness of the model of the flexible inner liner that is unchanged as a function of the default density being varied.
5. The method of claim 1, wherein as a function of the varying, an internal structure of the model is modified.
6. The method of claim 5, wherein the internal structure is modified by varying a number of internal structural elements extending between an inner surface and an outer surface of the flexible inner liner.
7. The method of claim 6, wherein the number of internal structural elements comprises one of sinusoidal wave elements and triangular wave elements.
8. The method of claim 1, wherein a material of the model is not varied as a function of the varying.
9. The method of claim 1, wherein the data representing coordinates of the shape of the body part is at least one of: received from a scanner that is configured to scan at least one of the body part and a physical mold of the body part, and received as input from a user that manually measures the body part or the physical mold.
10. The method of claim 2, further comprising: manufacturing the flexible inner liner using the data file comprising the modified model.
11. The method of claim 10, wherein the manufacturing comprises 3D printing.
12. A computing system comprising:
a processor configured to:
receive data representing coordinates of a shape of a body part;
create a model of a flexible inner liner based upon the received data, the flexible inner liner configured to be placed over the body part;
receive, as input, a thickness and an offset of the model of the flexible inner liner;
assign a default density to an internal structure of the model; and
vary the default density of the model without changing an outer geometry of the model to create a modified model of the flexible inner liner.
13. The computing system of claim 12, further comprising: creating a data file comprising the modified model of the flexible inner liner having the thickness, the offset, for use in manufacturing the flexible inner liner.
14. The computing system of claim 12, wherein as a function of the varying, an internal structure of the model is modified.
15. The computing system of claim 14, wherein the internal structure is modified by varying a number of internal structural elements extending between an inner surface and an outer surface of the flexible inner liner.
16. The computing system of claim 13, further comprising: manufacturing the flexible inner liner using the data file comprising the modified model.
17. A method comprising:
building a computer-generated model of a flexible inner layer configured to be placed over a body part, the computer-generated model having an initial density value; and
modifying the computer-generated model to achieve a new density value, without changing an outer geometry of the computer-generated model.
18. The method of claim 17, wherein the building of the computer-generated model includes generating coordinates from data received from a scanner that is used to scan the body part, assigning a number of internal structural elements present in the computer-generated model, and assigning an offset and a thickness to the computer-generated model.
19. The method of claim 17, wherein the initial density value is based on a number of internal structural elements present in the computer-generated model, and the new density value is achieved by varying the number of internal structural elements present in the computer-generated model.
20. The method of claim 17, wherein the internal structural elements extend between an inner surface and an outer surface of the flexible inner layer.
21. The method of claim 17, further comprising: manufacturing the flexible inner layer using the computer-generated model.


	









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) 
forming a model of a flexible inner liner based upon the received data, and assigning a default density to an internal structure of the model; and varying the default density of the model without changing an outer geometry of the model to create a modified model of the flexible inner liner, which but for the recitation of generic computing components, can practically be performed mentally, see 3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). Here, a model is interpreted as a relationship between variables selected in part based upon identified relationships and weights given by a user to the parameters.  As such, one adapting the parameters based upon a mental process would achieve a modified model.  

This judicial exception is not integrated into a practical application because the additional limitations comprising:
receiving data representing coordinates of a shape of a residual limb of a patient; and receiving, as input, a thickness and an offset of the model of the flexible inner socket represent insignificant extra solution activity, MPEP 2106.05(g); and
 the flexible inner liner configured to be placed over the body part generally links the abstract idea to the field of prosthetics, see MPEP 2106.05(h).  Moreover, the language “configured to be placed” represents an intended use of the flexible inner liner.
Moreover, a processor and memory represents mere instructions to apply (MPEP 2106.05(f))

    The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following limitations are conventional, ordinary, and routine, see MPEP 2106.05(d)(II)
receiving data representing coordinates of a shape of a residual limb of a patient; and receiving, as input, a thickness and an offset of the model of the flexible inner socket represent insignificant extra solution activity, see also applied prior art as teaching what is well-known, conventional and routine.

Claims 2 recites insignificant extra solution activity via creating a data file as described, see also 9656428 for creating a file of a digital model, MPEP 2106.05(d).

Claim 3 generically links the inner liner to a body part, MPEP 2106.05(h)

Claims 4-8 further elaborate upon a mental process of defining and varying model properties.

Claim 9 further recites insignificant extra solution activity and is rejected under the same rational, supra claim 2, see also scanning a body part as conventional, ordinary, and routine, see 7636459, 20170053422, 20140312535, see MPEP 2106.05(d)

 Claims 10-11 generally links the abstract idea to the field of prosthetics based upon manufacturing the inner liner (e.g. manufacturing may comprise controlling a controlerl but does not detail the steps in manufacturing the inner liner.  It is suggested to control or regulate a three dimensional printer to produce the prosthetic inner lining, see published specification, 0018-19).

Claims 12-21 are rejected under the same rationale as claims 1-11.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arbogast et al. (PG/PUB 20050119777) in view over Herr et al. (PG/PUB 20130282141).

Claim 1. 
     Arbogast et al. teaches a method (Figures 1-3) comprising:
receiving data representing coordinates of a shape of a body part (0029, 0031, 0045, 0047)
forming a model of a flexible inner liner based upon the received data, the flexible inner liner configured to be placed over the body part (ABSTRACT, Figure 1-45, Figure 2-95)
receiving, as input, a thickness and an offset of the model of the flexible inner liner (Figure 3-115, 0030, “see particular preferences or problems of the amputee. For example, in order to account for areas of the residual limb that may be especially sensitive, the model(s) may be manipulated to produce a liner that is thicker in certain areas than in others. 0031, see also 0032-33)
a to an internal structure of the model (0032-33, see adaptation of model for a liner, including liner parameters comprising internal and external structures, namely inner and outer surface areas with material between)
varying  of the model without changing an outer geometry of the model to create a modified model of the flexible inner liner (0032-33, see adaptation of model parameters for a liner including “options and features” of the liner model)

Not expressly taught are assigning and varying a default density of the model; however, Herr teaches determining default density values and Arbogast teaches pertinent functions of assigning, modifying, and adjusting model parameters for an inner liner as described below.

    Herr et al. teaches providing liner properties including density, 0112 (e.g. “It will be understood by those of skill in the art that liner impedance properties can be varied spatially in a number of ways, including but not limited to, varying liner thickness, density, material composition and type, and/or material structure (e.g. through the use of small material hinges across the liner surface). In one embodiment, liner thickness is varied to accomplish spatial viscoelastic or impedance variation. Here each strain triangle leg (as an example, see FIGS. 9A and 9B) has a corresponding thickness of the liner inversely proportional to the maximum skin-strain computed. In another embodiment, the numerical mapping computes the average of the three skin strains corresponding to each leg of a skin-strain triangle (an example is shown in FIGS. 8A and 8B), and then an inversely-proportional relationship defines the corresponding liner thickness adjacent that triangular region”), and Arbogast teaches pertinent function of assigning and varying liner properties, 0032-33 (e.g. “The software allows the data associated with the captured shape of the residual limb to be used in producing a 3-dimensional electronic liner model 45. The data may be unmodified, or may be modified by a practitioner, as described above. Either way, the residual limb model (if generated) is used to help define the interior geometry of the liner. If no residual limb model is generated, the captured residual limb shape data may be used directly in the generation of the liner model. From such data, a 3-dimensional electronic liner model may be generated 45. As stated above, the practitioner can specify an overall liner thickness. Distal end liner thickness may be separately specified, such as to provide extra cushioning to the often sensitive distal end of the residual limb. Similarly, posterior liner thickness may be altered over a user specified region to allow for a more unencumbered and comfortable bending of the knee, or to provide hamstring relief. Likewise, liner thickness may be altered in other areas, such as to provide extra cushioning along the anterior portion of the residual limb. In one embodiment of the present invention, the software also permits the practitioner to select options and features of the liner. For example, the practitioner may specify for inclusion in/on the liner, options or properties such as: different types of suspension components and their size, location and orientation; bladders (including inflatable bladders) and their location and size; liner materials and material properties, including hardness, elasticity; the inclusion of additives, such as anti-microbials, in the liner material; liner cover properties; and, sensors and their type and location. Liner material options can include, without limitation, polymer materials such as silicone, urethane, thermoplastic elastomers (especially styrenic block copolymers), or combinations thereof. Once the practitioner has selected all the desired parameters, a final 3-dimensional electronic liner model is preferably generated and made available for viewing 45,” see also 0031 for practitioner based modifications)
    
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Arbogast and Herr would achieve an expected and predictable result comprising assigning a default density to an internal structure of the model varying the default density of the model without changing an outer geometry of the model to create a modified model of the flexible inner liner.  Both Arbogast and Herr are related to prosthetic models and Herr is reasonably pertinent to the problem of liner customization.  Moreover, Herr would logically commended itself for use in assigning liner properties including but not limited to density while providing an additional benefit of accounting for variability, as described 0005-0007.

     
Claim 2. 
     The method of claim 1, further comprising: creating a data file comprising the modified model of the flexible inner liner having the thickness, the offset, for use in manufacturing the flexible inner liner (Arbogast, 0035, Figure 1-50, Figure 2)

Claim 3. 
    The method of claim 1, wherein the flexible inner liner is disposed between the body part and a hard outer layer (Arbogast, Figure 2-90, 0021, 0045)

Claim 4. 
    The method of claim 1, wherein the outer geometry is defined by a uniform thickness of the model of the flexible inner liner that is unchanged as a function of the default density being varied (Arbogast, as modified, and as interpreted, see application of modification to a liner model density, supra claim 1, such that the liner density is varied but having a uniform thickness.  For example, a material having a first density and associated with a uniform thickness.  In other words, a liner with a uniform thickness also has an assigned density)

Claim 8. 
    The method of claim 1, wherein a material of the model is not varied as a function of the varying (Arbogast, see material selection, 0032 e.g. “The liner, options or properties Such as: different types of Suspension components and their size, location and orientation; bladders (including inflatable bladders) and their location and size; liner materials and material properties, including hardness, elasticity; the inclusion of additives, Such as anti-microbials, in the liner material; liner cover properties, and, Sensors and their type and location. Liner material options can include, without limitation, polymer materials. Such as Silicone, urethane, thermoplastic elas tomers (especially styrenic block copolymers), or combina tions thereof. Once the practitioner has Selected all the desired parameters, a final 3-dimensional electronic liner model is preferably generated…”.  As interpreted, a material property such as material type is not transformed by virtue of increasing its density or thickness)

Claim 9. 
   The method of claim 1, wherein the data representing coordinates of the shape of the body part is at least one of: received from a scanner that is configured to scan at least one of the body part and a physical mold of the body part, and received as input from a user that manually measures the body part or the physical mold (Arbogast, 0029-31)
    
Claim 10. 
    The method of claim 2, further comprising: manufacturing the flexible inner liner using the data file comprising the modified model (Arbogast, Figures 1-3, see also Herr, 0110-0117 e.g. see 3D printing process)

Claim 11. 
 The method of claim 10, wherein the manufacturing comprises 3D printing (Herr, 0115-0117)

Claim 12. A computing system comprising:
a processor configured to:
receive data representing coordinates of a shape of a body part; supra claim 1
create a model of a flexible inner liner based upon the received data, the flexible inner liner configured to be placed over the body part; supra claim 1
receive, as input, a thickness and an offset of the model of the flexible inner liner; supra claim 1
assign a default density to an internal structure of the model; supra claim 1and
vary the default density of the model without changing an outer geometry of the model to create a modified model of the flexible inner liner, supra claim 1

Claim 12 is rejected under the same rationale and combination of prior art as claim 1

Claim 13. The computing system of claim 12, further comprising: creating a data file comprising the modified model of the flexible inner liner having the thickness, the offset, for use in manufacturing the flexible inner liner, supra claim 2

Claim 16. The computing system of claim 13, further comprising: manufacturing the flexible inner liner using the data file comprising the modified model, supra claim 10

Claim 17. A method comprising:
building a computer-generated model of a flexible inner layer configured to be placed over a body part, the computer-generated model having an initial density value; supra claim 1
modifying the computer-generated model to achieve a new density value, without changing an outer geometry of the computer-generated model, supra claim 1 

Claim 18. The method of claim 17, wherein the building of the computer-generated model includes generating coordinates from data received from a scanner that is used to scan the body part, assigning a number of internal structural elements present in the computer-generated model, and assigning an offset and a thickness to the computer-generated model, supra claim 9 

Claim 21. The method of claim 17, further comprising: manufacturing the flexible inner layer using the computer-generated model, supra claim 10

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arbogast et al. (PG/PUB 20050119777) in view over Herr et al. (PG/PUB 20130282141) in view over Kelley (PG/PUB 20170231788)
Claim 5. 
    The method of claim 1 but does not expressly teach the varying an internal structure of the model, but see Arbogast as teaching the function of wherein as a function of the varying (0032-33, see user modification of a model, see also Arbogast, as modified, namely user varying a density of a liner), and see also an internal structure of the model is modified (Kelley, see liner comprising inner, middle, and outer layers, Section A-A, see 40, 25, and 20, see the application of Arbogast for modifying model properties)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Arbogast in view over Herr, namely operator adapting model parameters of a liner, including assigning density to an area, to the teachings of Kelly, namely providing a liner with three layers (inner, middle, and outer structural layers), would achieve an expected and predictable result via adapting the density of the inner layer to customize liner impedance properties, as described by Herr, 0112.  

Claim 14. The computing system of claim 12, wherein as a function of the varying, an internal structure of the model is modified, supra claim 5 



Claims 6-7, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arbogast et al. (PG/PUB 20050119777) in view over Herr et al. (PG/PUB 20130282141) in view over Kelley (PG/PUB 20170231788) in view over Simmons et al. (USPN 8449707)

Claim 6. 
Arbogast, as modified, teaches the method of claim 5 but does not expressly teach varying a number of internal elements between the inner and outer surface, but see Simmons as varying the number of internal elements and see Arbogast, as modified by Kelly, as teaching inner to outer layers of the lining, see also Arbogast, as modified by Herr, for varying at least a density and impedance based parameters, supra claim 1
      wherein the internal structure is modified by varying a number of internal structural elements extending between an inner surface and an outer surface of the flexible inner liner (Simmons, see application sinusoidal, repeating honeycomb, Col 2 lines 41-50, Col 3 lines 44-46,  Col 7 lines 15-24, see repeating sinusoidal curves, see also varying design parameters, Col 3 lines 40-67 thru. Col 4 lines 1-15, see also application to liner design, Col 2 lines 1-5, see also Arbogast, as modified, namely providing lining with at least an inner and outer surface)
    Accordingly, one of ordinary skill in the art applying the teachings of Simmons, namely varying a number sinusoidal peaks for a liner, to the teachings of Arbogast, as modified, namely providing a liner having an inner, middle, and outer surface, would achieve an expected and predictable result of modifying the middle layer extending between the inner and outer layer to comprise at least sinusoidal, honeycomb layers to provide energy absorption, as described, Col 5 lines 60-67.  

Claim 7. 
   The method of claim 6, wherein the number of internal structural elements comprises one of sinusoidal wave elements and triangular wave elements (Simmons, supra claim 6)

Claim 15. The computing system of claim 14, wherein the internal structure is modified by varying a number of internal structural elements extending between an inner surface and an outer surface of the flexible inner liner, supra claim 6


Claim 19. The method of claim 17, wherein the initial density value is based on a number of internal structural elements present in the computer-generated model, and the new density value is achieved by varying the number of internal structural elements present in the computer-generated model, supra claim 6 (see Simmons as varying a number of sinusoidal elements)

Claim 20. The method of claim 17, wherein the internal structural elements extend between an inner surface and an outer surface of the flexible inner layer, supra claim 6


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  20220133173 – designing and customizing prosthetic based on sensitivity analysis
  20140149082 – evaluating prosthetic sockets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117